DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 02/05/2021. Claims 1-8 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a system as it recites (lane management system).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (determine a lane position), (determine…turn presence), and
(determine…a vehicle operating parameter limit), and (suppress a lane management). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: receiving environment information. The instruction for receiving environment information is recited at a high level of generality (i.e., receiving environment information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The vehicle environment is well-understood, routine and conventional in
the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent
eligible under 35 U.S.C. § 101.
As per claims 2-7
These system claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform the determination of the vehicle parameters to inform the driver of the danger of lane departure, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 8
Step 1: The claim is directed to a method as it recites (a method of operation of a lane management system).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (determining a lane position), (determining…turn presence), and
(determining…a vehicle operating parameter limit), and (suppressing a lane management). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: receiving environment information. The instruction for receiving environment information is recited at a high level of generality (i.e., receiving at the lane positioning controller environment information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The vehicle environment is well-understood, routine and conventional in
the art, as indicated in the following rejections under 103. For these reasons, claim 8 is not patent
eligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al., US-20170247032-A1, in view of Gern et al., US-20050273264-A1, hereinafter referred to as Lee, and Gern. 
As per claim 1
	Lee discloses [a] vehicle lane management system, comprising: a plurality of vehicle-mounted sensors arranged to sense an environment outside of the vehicle at least in a travel direction of the vehicle (system and method for providing lateral control for lane centering, lane keeping and/or lane changing purposes, The vehicle 14 includes suitable sensors 24 , such as cameras, radar, lidar – Lee Figs 1 & 4 + ¶18 & ¶19); 
a lane positioning controller configured to receive environment information from the plurality of vehicle sensors (The vehicle 14 includes suitable sensors 24 , such as cameras, radar, lidar – Lee Figs 1 & 4 + ¶19), 
determine a lane position of the vehicle and whether there is a turn ahead in the travel direction of the vehicle based on the received environment information (The vehicle 14 is approaching a curve 20 in the lane 12 and is following along a travel path 22 at the center of the lane 12 that causes the vehicle 14 to stay within the lane 12…a map database 26 , a display 30 , a GPS unit 34 – Figs 1 & 4 + Lee ¶19), 
determine, based on the determined lane position and turn presence, or based on the determined lane position, turn presence, and additional vehicle information based one or both of vehicle sensors and stored vehicle information, whether a wheel of the vehicle is, or is projected to, depart from the vehicle lane during the turn (The vehicle 14 is approaching a curve 20 in the lane 12 and is following along a travel path 22 at the center of the lane 12 that causes the vehicle 14 to stay within the lane 12…a map database 26 , a display 30 , a GPS unit 34, before the vehicle 14 enters the curve 20 to determine whether the trailer 16 will cross out of the lane 12 , and if so, provide one or more remedial actions. In one embodiment, if the controller 28 determines that the predicted path of the vehicle 14 will cause the trailer 16 to cross out of the lane 12 , then the controller 28 will provide a suitable warning, where a1 is the distance between the front wheels and the front bumper of the vehicle 14 – Figs 1 & 4 + Lee ¶19 & ¶21 & ¶23).
determine, based on the additional vehicle information, whether a vehicle operating parameter limit is outside a predetermined range (and the current steering angle δcurrent is within the tolerance at decision diamond 76… If the difference between the desired steering angle δdesired and the current steering angle δcurrent is outside of the tolerance at the decision diamond 76 , then the algorithm provides instructions for the driver for a different steering angle at box 78 , and shows the trailer path at the box 62 – Figs 1, 2 & 4 + Lee ¶28).
Lee does not disclose suppress a lane management output if the vehicle operating parameter is outside of the predetermined range.
However, Gern teaches suppress a lane management output if the vehicle operating parameter is outside of the predetermined range (suppress the warning if the vehicle speed lies outside a predefined speed range… such as commercial vehicles or self-contained transport vehicles lower speeds are used in an analogous manner. – Gern ¶21).
Lee discloses a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane. Gern teaches a lane keeping assistance method and system where the warnings are suppressed if the vehicle speed exceeds a threshold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane with a lane keeping assistance method and system where the warnings are suppressed if the vehicle speed exceeds a threshold, as taught by Gern, to avoid distracting the driver in a dangerous situation, see Gern ¶20.
As per claim 2
Lee further discloses wherein the predetermined range is variable, based on vehicle speed, lane width, turn radius or vehicle geometry or a combination of one or more of vehicle speed, lane width, turn radius, and vehicle geometry (FIG. 4 and the current steering angle δcurrent is within the tolerance at decision diamond 76… If the difference between the desired steering angle δdesired and the current steering angle δcurrent is outside of the tolerance at the decision diamond 76 , then the algorithm provides instructions for the driver for a different steering angle at box 78 , and shows the trailer path at the box 62 . - Lee ¶28).
As per claim 8
	Lee discloses [a] method of operation of a lane management system including a plurality of vehicle-mounted sensors arranged to sense an environment outside of the vehicle at least in a travel direction of the vehicle and a lane positioning controller, comprising the acts of (system and method for providing lateral control for lane centering, lane keeping and/or lane changing purposes, The vehicle 14 includes suitable sensors 24 , such as cameras, radar, lidar…and a controller 28 – Lee Figs 1 & 4 + ¶18 & ¶19),
receiving at the lane positioning controller environment information from the plurality of vehicle sensors (The vehicle 14 includes suitable sensors 24 , such as cameras, radar, lidar…and a controller 28 – Lee Figs 1 & 4 + ¶19),
determining using the lane positioning controller a lane position of the vehicle and whether there is a turn ahead in the travel direction of the vehicle based on the received environment information (The vehicle 14 is approaching a curve 20 in the lane 12 and is following along a travel path 22 at the center of the lane 12 that causes the vehicle 14 to stay within the lane 12…a map database 26 , a display 30 , a GPS unit 34 and a controller 28 – Figs 1 & 4 + Lee ¶19),
determining using the lane positioning controller, based on the determined lane position and turn presence, or based on the determined lane position, turn presence, and additional vehicle information based one or both of vehicle sensors and stored vehicle information, whether a wheel of the vehicle is, or is projected to, depart from the vehicle lane during the turn, and determining, using the lane positioning controller whether a vehicle operating parameter limit is outside a predetermined range, based on the additional vehicle information (The vehicle 14 is approaching a curve 20 in the lane 12 and is following along a travel path 22 at the center of the lane 12 that causes the vehicle 14 to stay within the lane 12…a map database 26 , a display 30 , a GPS unit 34…and a controller 28, before the vehicle 14 enters the curve 20 to determine whether the trailer 16 will cross out of the lane 12 , and if so, provide one or more remedial actions. In one embodiment, if the controller 28 determines that the predicted path of the vehicle 14 will cause the trailer 16 to cross out of the lane 12 , then the controller 28 will provide a suitable warning, where a1 is the distance between the front wheels and the front bumper of the vehicle 14 – Figs 1 & 4 + Lee ¶19 & ¶21 & ¶23).
Lee does not disclose suppressing a lane management output if the vehicle operating parameter is outside of the predetermined range.
However, Gern teaches suppressing a lane management output if the vehicle operating parameter is outside of the predetermined range (suppress the warning if the vehicle speed lies outside a predefined speed range… such as commercial vehicles or self-contained transport vehicles lower speeds are used in an analogous manner. – Gern ¶21).
Lee discloses a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane. Gern teaches a lane keeping assistance method and system where the warnings are suppressed if the vehicle speed exceeds a threshold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane with a lane keeping assistance method and system where the warnings are suppressed if the vehicle speed exceeds a threshold, as taught by Gern, to avoid distracting the driver in a dangerous situation, see Gern ¶20.
Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee, in view of Gern, as per claim 1, 3, and 6, respectively, and further in view of Kuehnle et al., US-20190184890-A1, hereinafter referred to as Kuehnle.
As per claim 3
Lee further discloses wherein the vehicle is a commercial vehicle having a tractor in tandem with a trailer connected via a pivoting connection (variety of sizes and lengths each possibly having a different wheel base I, trailer length, trailer width, hitch length, etc. that define the turn radius of the vehicle 14 and trailer 16 when going around the curve 20 . – Lee Figs 1 & 4 + ¶20).
Lee does not disclose the received environment information includes information from sensors on the trailer.
However, Kuehnle teaches the received environment information includes information from sensors on the trailer (In another example, the calibration method 60 may only take place in the interaction zones between a tractor camera system, a trailer camera system, The third camera controller 20 is a rear facing camera on the tractor. – Kuehnle ¶39 & ¶56).
Lee discloses a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane. Kuehnle teaches a tractor trailer method and system that utilizes cameras on both the tractor and trailer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane with a tractor trailer method and system that utilizes cameras on both the tractor and trailer, as taught by Kuehnle, for capturing different images from around the vehicle, see Kuehnle ¶9. 
As per claim 4
Lee further discloses the additional vehicle information includes tractor information based one or both of tractor sensors and stored trailer information, and stored trailer information (The vehicle 14 includes suitable sensors 24 , such as cameras, radar, lidar, where a1 is the distance between the front wheels and the front bumper of the vehicle 14 , b1 is the length of the hitch 18 , and b2 is the length of the trailer 16 , which would be known or could be calculated from a suitable sensor (not shown).  – Lee Figs 1, 2 & 4 + ¶19 & ¶23).
Lee does not disclose wherein the vehicle sensors include tractor sensors and trailer sensors, and trailer information based one or both of trailer sensors.
However, Kuehnle teaches wherein the vehicle sensors include tractor sensors and trailer sensors, and trailer information based one or both of trailer sensors (In another example, the calibration method 60 may only take place in the interaction zones between a tractor camera system, a trailer camera system, The third camera controller 20 is a rear facing camera on the tractor. – Kuehnle ¶39 & ¶56).
Lee discloses a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane. Kuehnle teaches a tractor trailer method and system that utilizes cameras on both the tractor and trailer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane with a tractor trailer method and system that utilizes cameras on both the tractor and trailer, as taught by Kuehnle, for capturing different images from around the vehicle, see Kuehnle ¶9. 
As per claim 6
Lee does not disclose wherein the plurality of vehicle-mounted sensors includes tractor sensors and trailer sensors, and the tractor sensors and the trailer sensors include environment monitoring cameras.
However, Kuehnle teaches wherein the plurality of vehicle-mounted sensors includes tractor sensors and trailer sensors, and the tractor sensors and the trailer sensors include environment monitoring cameras (In another example, the calibration method 60 may only take place in the interaction zones between a tractor camera system, a trailer camera system, The third camera controller 20 is a rear facing camera on the tractor. – Kuehnle ¶39 & ¶56).
Lee discloses a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane. Kuehnle teaches a tractor trailer method and system that utilizes cameras on both the tractor and trailer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane with a tractor trailer method and system that utilizes cameras on both the tractor and trailer, as taught by Kuehnle, for capturing different images from around the vehicle, see Kuehnle ¶9. 
As per claim 7
Lee further discloses wherein the lane positioning controller includes a camera system image processing controller configured to process the received environmental information (system and method for providing lateral control for lane centering, lane keeping and/or lane changing purposes, The vehicle 14 includes suitable sensors 24 , such as cameras, radar, lidar – Lee Figs 1 & 4 + ¶18 & ¶19).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee, in view of Gern and Kuehnle, as per claim 4, and further in view of Conrad et al., US-20220126915-A1, hereinafter referred to as Conrad.
As per claim 5
Lee further discloses wherein the tractor information includes tractor geometry information including distance between a tractor steering axle and a tractor traction axle (where a1 is the distance between the front wheels and the front bumper of the vehicle 14 , b1 is the length of the hitch 18 , and b2 is the length of the trailer 16 , which would be known or could be calculated from a suitable sensor (not shown). - Lee Fig 1 + ¶23 – Examiner reasons that the length L is the distance between the steering and traction axles).
Lee does not disclose a distance between the pivoting connection and the tractor traction axle, and a distance between the pivoting connection and a trailer axle.
However, Conrad teaches a distance between the pivoting connection and the tractor traction axle, and a distance between the pivoting connection and a trailer axle (a is the distance between the trailer hitch and the vehicle's rear axle, b is the distance between the trailer hitch and an axle of the trailer, and L is wheel base of the trailer. – Conrad ¶68).
Lee discloses a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane. Conrad teaches a tractor trailer safety system that detects the oscillations of the trailer and issues warnings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, a lane keeping assistance method and system for a tractor trailer vehicle that monitors the steering angle and issues alarms when there is a danger that the vehicle might exit the lane with a tractor trailer safety system that detects the oscillations of the trailer and issues warnings, as taught by Conrad, to give the driver greater reaction time, see Conrad ¶68. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.A.S./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668